Title: To James Madison from David Bailie Warden, 22 November 1808
From: Warden, David Bailie
To: Madison, James



22d. November 1808

I beg leave to Communicate to you the following Circumstances whh. took place between Mr. Skipwith Concerning the papers belonging to the Consular office.
On the 26th. of Augt. Genl. Armstrong informed me of my nomination as the Successor of Mr. Skipwith & at the Same time instructed me to wait on him to receive all documents relating to the Consulate & agency of prize Causes.  This I did two days afterwards & Mr. Skipwith observed he wd. not Deliver to me the documents relating to the American Commission, as he had recd. them directly from his Govt.  All other documents belonging to the Office he Said shd. be given to me as Soon as a list was taken, that those relating to prize Causes were in the hands of M. Lagrange, who was forming a report upon them & that as Soon as this was finished all papers of this Description Shd. be given to me except those for whh. he (Mr. Skipwith) had Special powers.  He referred me at the Same time to Mr. Barnet who was present whom he Said "he proposed to appoint his Attorney for Certain Specified Cases of this Kind".  I had immediately informed the minister of what had taken place on this Subject between us, & I recd. a letter from him dated at Bourbon the 1st. of Sepr. instructing me "to Call on Mr. Skipwith again & tell him that the papers of the Convention were ordered to be placed with the Consul for Safe Keeping & that the Govt. no doubt reposed as much Confidence in the new Consul as in the Old one.  If this won’t do tell him that I Command him to give them up to you, & if this will not do, tell Haley that I forbid Woodward from taking him on board his vessel, untill he Complies with this Duty & inform the Minister of police through M. Desmarés that I have objections to his leaving the Country & hope he will not give him a passport to quit Paris, till I get there.  Those last orders are Contingent in his refusal to give up the papers whh. belong to yr. Office  They are of Course not to be recd. to exception in that Case but in that Case See that they are exactly recd.
I informed Mr. Skipwith of the orders I had recd. in Consequence of whh. he delivered me these papers, with others for whh. I gave him a receipt.
I did not at the moment recollect the registers the most important of all the documents as they Contain Contracts & Agreements made between man & man.  I afterwards found that he Carried them with him or deposited them with his agent here, I have already had Several applications for Copies of documents enregistered at his Office.
On the 20th. of Sepr. I demanded from M. Lagrange all documents in his possession relating to prize Causes, except those for whh. Mr. Skipwith is Special Attorney & informed him I had recd. Several letters on this Subject to whh. I Could not reply with out being furnished With these papers.  He refused to give them to me obserg. that he was never made acquainted with a distinction between the Cases Mr. S. had entrusted him in his official Capacity & those for whh. he was Special Attorney.  "He referred me to Mr. Barnett who was Su by Mr. S. to the Special favor in question.’  My application to him was also fruitless.  He replied in his letter of 25th. Septr. that the documents in question were with Lagrange & that he had neither any right nor Controul over them.  I then wrote to him a letter of whh. the following is a Copy.  Mr. Barnett Still refused to interfere Saying the documents I asked were not in his possession nor in his power.  He Cd. neither refuse nor deliver them.  I then determined to wait for Genl. Armstrong’s return to Paris, & leave this business to his arrangement.  He has advised me Sir, to Communicate to you this Statement, & to request yr. advice.  The want of these papers prevents me from being able to present you with a more ample Statement of the business with whh. I am Charged.  I am &c.
